Citation Nr: 1751004	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-29 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar strain back disability.

2. Entitlement to an increased disability rating in excess of 20 percent for a lumbar strain disability.

3. Entitlement to service connection for a cervical strain disability, claimed as a neck disability. 


REPRESENTATION

Veteran represented by:	Samuel K. Richardson, Agent


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1952 to May 1955. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2015 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar strain back disability and entitlement to service connection for a cervical strain disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. The Veteran's lumbar strain disability has been manifest by forward flexion greater than 90 degrees, with otherwise normal range of motion, with no objective evidence of ankylosis, and no diagnosis of intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

1. The criteria for a rating in excess of 20 percent for a lumbar strain disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Initially, the Board notes that VA issued a legally conforming VCAA notice letter in June 2015.

Additionally, VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016).  Relevant service treatment and other medical records have been associated with the claims file. Also, the Veteran was afforded a VA examinations in May 2015 and April 2017 which are fully adequate for decision-making purposes.  Hence, the duties to notify and to assist have been satisfied.

II. Entitlement to a rating in excess of 20 percent for a lumbar strain back disability

In a November 1979 rating decision, the Veteran's lumbar strain back disability was assigned a 20 percent disability rating, effective August 1979. Thereafter in May 2015, the Veteran asserted that his disability had worsened, and requested an increased disability rating in excess of 20 percent.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable general policy considerations include: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity. See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).   

The Veteran's lumbar strain disability has been assigned a 20 percent rating.  Pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).  

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Id. at Note (1).

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  IVDS may be evaluated under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. at Note (6).

Pursuant to the IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the    past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1).

During a May 2015 VA examination, the Veteran reported a gradual increase of constant low back pain, that worsened while standing, walking, or bending and lifting. The Veteran rated his pain at 5/10 and stated hot showers and over the counter medication provided some pain relief. The Veteran reported he did not experience flare-ups. 

Physical examination revealed localized tenderness.  There was no evidence of muscle atrophy, abnormal muscle tone, weakness, or ankylosis.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 80 degrees, extension to 20 degrees, bilateral flexion to 20 degrees, bilateral rotation to 20 degrees, with evidence of pain on motion. There was no additional imitation of motion after three repetitions. There was no objective finding of pain on weight-bearing. The Veteran was diagnosed with mild to moderate degenerative facet arthropathy, and mild diffuse disk bulging at L4/L5 and L5/S1 associated with marginal degernative spurring. It was noted that the Veteran did not have IVDS nor did he have radiculopathy. The examiner also noted that the Veteran regularly used a cane.

During an April 2017 VA examination, the Veteran reported he suffered from continuous chronic pain, inability to drive due to his back pain, and inability to put on his socks due to his back pain. He reported flare-ups.

Physical examination did not reveal localized tenderness. There was no evidence of muscle atrophy, abnormal muscle tone, weakness, or ankylosis. Range of motion testing of the thoracolumbar spine revealed forward flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, bilateral rotation to 30 degrees, with evidence of pain on motion. There was no additional imitation of motion after three repetitions. There was no objective finding of pain on weight-bearing. It was noted that the Veteran did not have IVDS nor did he have radiculopathy. The physical examination was conducted during a flare-up, and the examiner indicated there was no additional pain, weakness, fatigability or incoordination that would significantly limit functional ability with flare-up. No guarding or muscle spasms were observed. The examiner also noted that the Veteran regularly used a cane, and occasionally used a wheelchair.

After review of the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar strain disability is not warranted at any point during the period under review. The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of lower back pain, which increased with bending forward, lifting, and walking for extended periods of time. Even considering his subjective complaints of pain, there is no evidence of forward flexion of the thoracolumbar spine limited to less than 30 degrees, but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees, such that a higher rating would be warranted, even after consideration of pain and the other symptoms described in DeLuca.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for  a higher rating specified in the Rating Schedule).  The Board notes that, at worst, forward flexion was limited to 80 degrees, with no additional limitation of motion after repetition. Additionally, as there is no evidence of ankylosis, a higher evaluation is not warranted on that basis. 

It is important to note that the Veteran's 20 percent disability rating for his lumbar strain disability has been in effect since August 1979, for a total of 33 years when filing for an increased rating. Therefore, this disability rating falls under the provisions of 38 C.F.R. § 3.951(b), which provides that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  Thus, as noted by the RO, even though the more contemporaneous evidence of record does not tend to support the disability rating currently assigned, that disability rating shall not be disturbed.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a)("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, the Veteran's claim for an increased disability rating is denied.


ORDER

Entitlement to a disability rating in excess of 20 percent for a lumbar strain disability is denied.


REMAND

Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016); see also Mclendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran contends that he is entitled to service connection for a bilateral knee disability, to include as secondary to a service-connected lumbar strain back disability.  Here, the Veteran was afforded a VA examination in April 2017.  Although the examiner opined that the Veteran's left knee condition is less likely than not proximately due to or the result of the Veteran's service-connected lumbosacral strain, the examiner did not address the aggravation prong of secondary service connection.  Hence, an additional VA medical examination and opinion is required.  See El-Amin v. Shinseki, 26 Vet App. 136, 140-41 (2013); see also Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  

The Veteran also contends that his cervical strain disability is etiologically related to his active service.  The Veteran has not been afforded a VA examination to determine the etiology of his cervical strain disability, and the Board finds that an examination and opinion would assist the Board in rendering a decision on this claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Hence, the Board finds that the Veteran must be provided with a VA examination and opinion to determine the nature and etiology of his claimed cervical strain disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knee and cervical strain disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  The AOJ should be sure to document any negative response received.

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral knee disabilities. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must be provided a copy of this REMAND. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has bilateral knee disabilities that manifested in service or is otherwise causally or etiologically related to his military service.

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee condition was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected lumbar strain disability.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's bilateral knee conditions and describe how such a disability generally presents or develops in most cases, in determining the likelihood that the condition is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current cervical spine disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner must be provided a copy of this REMAND. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has cervical spine disability that manifested in service or is otherwise causally or etiologically related to his military service.

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected lumbar strain disability.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's cervical spine condition and describe how such a disability generally presents or develops in most cases, in determining the likelihood that the condition is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


